Citation Nr: 1639688	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  08-36 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to a compensable rating for bilateral wrist ganglion cysts, prior to February 1, 2012, to include on an extraschedular basis.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), prior to February 1, 2012.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney-at-Law


ATTORNEY FOR THE BOARD

L. Zobrist, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from June 1985 to June 1994. 

The matter of entitlement to a compensable rating for bilateral wrist ganglion cysts, to include on an extraschedular basis, is before the Board of Veterans' Appeals (Board) on remand from the Court of Appeals for Veterans Claims (Court).  It originally came before the Board on appeal from an October 2006 rating decision by the Honolulu, Hawaii, Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection and assigned a noncompensable rating.  

It was previously before the Board in January 2012, when it was remanded for additional development, and in January 2014, when the Board denied the claim.  The Veteran appealed that decision to the Court, resulting in an October 2014 Joint Motion for Partial Remand (JMPR) by the parties.  A November 2014 Court Order remanded the matter for compliance with the instructions in the JMPR. 

In a March 2015 decision, the Board again denied the claim for a compensable rating for bilateral wrist ganglion cysts.  The Veteran appealed that decision to the Court, resulting in a February 2016 JMPR and Court Order remanding the matter for compliance with the instructions in the JMPR.

[In the February 2016 JMPR, the parties noted that claims of increased rating for radiculopathy of the left upper and lower extremities were no longer on appeal, and the appeal as to those issues was dismissed in the Court Order.  Consequently, those matters are no longer before the Board.]

In July 2016 correspondence, the Veteran raised the issue of entitlement to a TDIU rating.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). 

The previous Board decisions were issued by other Veterans Law Judges; the matters have been reassigned to the undersigned.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In the February 2016 JMPR, the parties agreed that the Board did not adequately consider the issue of a compensable rating for bilateral ganglion wrist cysts, prior to February 1, 2012.

At the outset, the Board notes that it is not clear that all relevant treatment records have been associated with the record, as required by the Board's January 2012 remand instructions.  Specifically, there are no treatment records between December 2010 and the February 1, 2012, VA examination that marks the end of the time period under consideration.  The December 2010 VA treatment records indicate that the Veteran was taking prescribed medication.  Presumably the prescriptions are renewed based on clinical evaluations.  Records of treatment for a service-connected disability are clearly pertinent (and may be critical) evidence in a claim for increase, and must be obtained on remand (if available); notably, records of VA treatment are constructively of record.  

In addition, the record reflects that the Veteran has described a number of symptoms that he believes are related to his service-connected bilateral ganglion wrist cysts.  (See, e.g., July 2016 correspondence, noting symptoms of pain, numbness, stiffness, instability, lack of endurance, swelling, fatigability, limitation of motion, and inability to grasp items.)  While the examinations of record note all reported wrist symptoms, generally, to include objective measurement as to range of motion, it is not clear whether all reported symptoms are related to the service-connected wrist disability, which is a medical question.  This is particularly critical where, as here, the Veteran has raised a claim for increased rating based, in part, on rating by analogy or symptoms exceeding those contemplated by a schedular rating, and where the service-connection has been expressly granted or denied for separate disabilities also potentially affecting the wrist.  (See July 2008 rating decision (denying service connection for left arm/hand numbness and right arm pain) and January 2014 Board decision (granting a separate rating for radiculopathy of the upper left extremity.))  Therefore, a new VA examination that specifically considers the nature and severity of the Veteran's service-connected bilateral ganglion wrist disability is warranted.

Also, July 2016 correspondence (following the JMPR), expressly raises a claim of entitlement to an increased rating for bilateral ganglion wrist cysts on an extraschedular basis.  Read broadly, the correspondence (which includes a statement from the Veteran and a private employability assessment) suggests such entitlement based both on the symptoms related to ganglion wrist cysts, alone, and when considered in combination with his other service-connected disabilities.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Thus, this matter should be referred to VA's Director of Compensation Services for consideration of extraschedular ratings under 38 C.F.R. § 3.321 (b)(1).

Finally, a TDIU rating, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  In July 2016 correspondence, the Veteran stated, essentially, that he was engaged in no more than marginal employment as a result of his service-connected disabilities.  He has submitted an application for TDIU.  Thus, the issue of TDIU has been raised and remand for additional development with respect to this issue is required.  The Board notes that, per the parties agreement in the JMPR, the time period for consideration of TDIU in this appeal, based on the underlying increased rating claim, is limited to that prior to February 1, 2012.  (To the extent that the Veteran has raised a claim of entitlement to TDIU after that date, the Board notes that it appears his TDIU application was received by the VA Claims Intake Center in August 2016 and is presumably under development at this time.)

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate notice specific to a TDIU claim.  The Veteran and his attorney should have the opportunity to respond.

2.  The AOJ should ask the Veteran to identify the provider(s) of any and all VA evaluations and/or treatment he has received for bilateral ganglion wrist cysts prior February 1, 2012, and to provide authorizations for VA to secure records of any such private treatment.  The AOJ should secure for the record complete clinical records of all evaluations or treatment (records of which are not already associated with the record) from the providers identified, to include records from any VA facility where the Veteran received treatment.  If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If a private provider does not respond to the AOJ's request for identified records sought, the Veteran must be so notified, and reminded that ultimately it is his responsibility to ensure that private treatment records are received.   

3.  After the above development is completed, the AOJ should arrange for the Veteran to be examined by a hand surgeon to determine the nature and severity of his bilateral ganglion wrist cyst disability, prior to February 1, 2012.  The entire record (to include this remand) must be reviewed by the examiner in connection with the examination.  The examiner is asked to identify which reported symptoms (to specifically include pain, numbness, stiffness, instability, lack of endurance, swelling, fatigability, limitation of motion, and inability to grasp items) are related to the diagnosis of ganglion cyst and describe any functional limitations associated with those symptoms.  The examiner should complete any relevant Disability Benefits Questionnaires (DBQs) (e.g., hand, thumb, and fingers; joints; peripheral nerves; skin diseases) as appropriate, based on clinical findings.  

The examiner is also asked to identify, to the extent medically possible, the cause of any claimed symptoms that are not related to the ganglion cysts.

The examiner must explain the rationale and reasoning for all opinions and conclusions, citing to the facts and the medical literature, as appropriate.

4.  After the above development is completed, the AOJ should refer the case to the Director of Compensation and Pension for a determination as to whether the Veteran is entitled to assignment of an extraschedular rating for bilateral ganglion wrist cysts in accordance with the provisions of 38 C.F.R. § 3.321 (b).  The AOJ should include a full statement of all factors having a bearing on the issue.

5.  The AOJ should then readjudicate the claims on appeal, to include consideration of TDIU prior to February 1, 2012.  If any remain denied, the AOJ should issue an appropriate supplemental statement of the case and give the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

